Citation Nr: 1507957	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in November 2010.  The appellant is the Veteran's former spouse and custodian of his children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction was subsequently transferred to the Manchester, New Hampshire RO.

In July 2013, the appellant presented sworn testimony during a video-conference hearing, in which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to burial benefits and restored entitlement program for survivors has been raised by the record in a November 2010 VA form 21-530 and in a December 2012 VA form 21-8924.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran died in November 2010; the amended certificate of death states that his immediate causes of death were paroxysmal atrial fibrillation, valvular heart disease status post remote aortic valve replacement, ascending aortic aneurysm repair, and mitral valve repair and hypertension was listed as other significant condition.   

2.  At the time of the Veteran's death, service connection had been established for post-traumatic stress disorder (PTSD) and malaria.

3.  Valvular heart disease and hypertension were not present in service or manifested within the first post service year; they are not otherwise related to active service.  Service-connected disabilities were not the immediate or underlying cause of the Veteran's death, nor were any service-connected disabilities etiologically related to the cause of the Veteran's death. 

4.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1101, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through a notice letter dated in December 2010 the RO notified the appellant of the information and evidence needed to substantiate her claims.

The Board also finds that the December 2010 letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer. Additionally, the notice letter requested the appellant to submit medical evidence, opinions, statements, and treatment records regarding the Veteran's disability.  Accordingly, the appellant received proper notice pursuant to the mandates of the VCAA.

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes service treatment records (STRs), VA and private treatment records, and statements from the appellant.

A VA medical opinion was obtained in October 2012 that contains sufficient evidence by which to decide the claims.  The opinion addresses the etiology of the Veteran's cause of death and provides detailed rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board, therefore, concludes that the October 2012 VA medical opinion is adequate.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.

II.  Service Connection for the Cause of the Veteran's Death

The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's service-connected PTSD caused or contributed to the cause of the Veteran's death.  See, e.g., Board's hearing transcript dated July 2013.  For the reasons set forth below, the Board finds that service connection is not warranted for the cause of the Veteran's death.

The Board notes that the prior to the Veteran's death, he was receiving a noncompensable disability rating for malaria.  The appellant has not contended that the Veteran's malaria caused or contributed to the cause of the Veteran's death.  Nor does the medical evidence suggest that malaria caused or contributed to the cause of the Veteran's death.  Thus, the Veteran's service-connected malaria will not be discussed further.  

The Veteran died November 2010.  The Veteran's original certificate of death shows atrial fibrillation as the immediate causes of death.  The August 2012 amended certificate of death reflects that the immediate causes of death were paroxysmal atrial fibrillation, valvular heart disease status post remote aortic valve replacement, ascending aortic aneurysm repair, and mitral valve repair and hypertension was listed as other significant condition.

As was noted above, the Veteran served on active duty from April 1968 to April 1970.  He was diagnosed and service connected for PTSD in October 2002.  See, e.g., VA examination dated March 2004.  

In a June 2003 statement by Dr. J.L.W., he stated that he provided treatment for the Veteran for the past twenty years.  He indicated that the Veteran had a history of atrial fibrillation, which was manifested by his PTSD.  His atrial fibrillation led to multiple cardioversions, cardiac cauterizations, and a pacemaker.  The Veteran had suffered from elevated blood pressure that lead to a partial left sided hemiparesis.  Dr. J.L.W. opined that a contributing factor to the Veteran's health problems stems from his PTSD, precipitated by his experience while serving in Vietnam.  

In March 2004, a VA examiner stated that the Veteran's PTSD, "per se", is responsible for his heart condition and stroke.  However, the relationship between the Veteran's PTSD, hypertension, heart condition, and stroke would be speculative.  It is more than likely that the Veteran's heart problems are a result of generalized arteriosclerosis.  

In an August 2007 private pacemaker clinic follow-up report, nurse M.A.C. opined that the Veteran's history of a stroke is most likely related to his atrial fibrillation. 

In a July 2011 statement from Dr. A.T.T., he stated that he provided treatment for the Veteran.  The Veteran's original certificate of death list atrial fibrillation as a cause of his immediate death; however, that is unlikely the cause of death.  An autopsy was not performed on the Veteran; therefore, the exact cause of the Veteran's death will remain unknown.  

In an August 2012 statement from Dr. A.T.T., he opined that the Veteran's PTSD and cardiac health problems could have caused the Veteran's death.

In an October 2012 VA medical opinion, the VA reviewer indicated he examined the Veteran's medical history and concluded that Veteran's service-connected PTSD did not cause or contribute substantially or materially to the Veteran's death.  The VA reviewer stated that the atrial fibrillation was caused by his valvular heart disease, which was not caused or a result of the Veteran's PTSD.  The reviewer explained,  

	[In May 2004 the Veteran] underwent aortic valve 	replacement with a bioprostheic valve for severe aortic 	insufficiency and a mitral valve repair for 3 + mitral 	regurgitation.  The record indicates that he had paroxysmal 	atrial fibrillation since 1988.  Valvular heart disease is a 	structural pathology of the heart valves.  There is no evidence 	in the medical literature or texts that valvular heart disease is 	caused by psychiatric illness or stress condition.  There would 	be no pathophysiologic mechanism by which stress would 	alter the structure of heart valves.  Atrial fibrillation is 	generally felt to be caused by structural heart disease that 	affects the conductions system of the heart.  Mitral 	regurgitation in particular which [what] the [V]eteran had, is 	associated with a high risk of atrial fibrillation.  Atrial 	fibrillation is frequently caused by any valve disease resulting 	in significant stenosis or regurgitation.  It is likely therefore 	that the [V]eteran's paroxysmal atrial fibrillation was the 	result of his valvular heart disease including mitral 	regurgitation and aortic insufficiency, which was not likely the 	result of PTSD. . . .  Although there is come anecdotal 	literature implying that stress may be a risk factor for isolate 	lone atrial fibrillation this evidence is not in any way 	scientifically 	conclusive.  

See VA opinion dated October 2012. 

Atrial fibrillation could be caused by ischemic heart disease according to the examiner, but clinical testing of the Veteran during his lifetime was negative for this disease.  The VA reviewer stated that Dr. A.T.T.'s August 2012 statement was conclusionary regarding the Veteran's cause of death; furthermore, Dr. A.T.T. made no references to the relationship between the Veteran's service-connected PTSD and his cardiac health problems.  The VA reviewer opined that there is no basis to show that the Veteran's paroxysmal atrial fibrillation, valvular heart disease, and remote aortic valve replacement disability 
was aggravated beyond is natural progression by his service-connected PTSD.  He reasoned that there is no scientific evidence that would suggest emotional stress, including PTSD, that would worsen the progression of valvular heart disease or atrial fibrillation.  The Veteran's valvular heart disease, therefore, would likely have followed the same course even in the absence of his PTSD.  Id.

When assessing the probative value of a medical opinion, the access to claims files, thoroughness, and detail of the opinion must be considered.  An opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the June 2003 and August 2010 positive nexus opinions are of limited probative value.  Both opinions state that the Veteran's service-connected PTSD caused his death; however, they fail to provide a rationale on how they reached their conclusions.  See Stefl v. Nicholson, 21 Vet.App. 120, 123-124 (holding a medical opinion must support its conclusions with analysis, and must describe the disability in sufficient detail);See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Notably, these deficiencies were pointed out by the October 2010 VA reviewer.

The Board also finds the March 2004 VA negative nexus opinion is of limited probative value.  The VA examiner opined that the Veteran's heart problems are a result of generalized arteriosclerosis and not his service-connected PTSD; however, he failed to provide a rationale on how he reached his conclusion.  See id.

Crucially, the Board finds the October 2012 VA medical opinion to be highly probative.  The medical opinion was based on a review of the record and provided a detailed rationale based upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The conclusions of the October 2012 reviewer were rendered based upon review of the entire claims file and discussed the clinical record in detail.  See Prejean, 13 Vet. App. 444 at 448-49.  The October 2012 reviewer provided a very detailed rationale with supporting evidence from the Veteran's private treatment records.  In addition, the rationale set forth by the VA reviewer was substantial, in-depth, and based on the overall record.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that stress may lead to a deterioration of health is commonly known and, therefore, the appellant's testimony that PTSD caused or aggravated the Veteran's heart problems has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA medical opinion more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and other medical opinions.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.  In this case, the probative medical opinion was unable to link a nexus to the service-connected PTSD and the Veteran's death.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to an appellant upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If, as here, the Veteran's death is not determined to be service-connected, a helpless child may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the helpless child of a "deceased Veteran" in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability or disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability or disabilities must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Benefits are also payable if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b)(3) .

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  In addition, 38 C.F.R. § 3.22 also restricts the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.

The appellant does not contend, and the record does not show, that the Veteran was service-connected for a disability or disabilities rated as totally disabling, or that he was otherwise in receipt of a total disability rating for a period of 10 years, or for a period of five years from his discharge from service.  Nor does she contend that he was a prisoner-of-war who died after September 30, 1999.  As discussed in the previous section, the Board has determined that service connection for the cause of the Veteran's death is not warranted.

Thus, in this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  At no point during the Veteran's lifetime was he rated totally disabled.  As the Veteran had no service-connected disabilities rated at 100 percent for the 10 years prior to his death, was not continuously rated as totally disabled for five years after service and leading up to his death, the appellant's claim must be denied under 38 U.S.C.A. § 1318.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


